            Case 20-10343-LSS      Doc 223-5    Filed 03/18/20    Page 1 of 1




                                        Exhibit D

                                  Pre-Petition Invoices

        The below charts summarize the Debtors’ payment of invoices under the terms of the
Prepetition FCR Agreement (as defined in the Motion):

                       Payee             Invoice Date     Invoice Amount
             Young Conaway                2/12/2019              137,864.45
             Young Conaway                3/20/2019               46,871.25
             Young Conaway                4/22/2019               63,198.00
             Young Conaway                5/16/2019              201,870.96
             Young Conaway                6/14/2019               84,555.38
             Young Conaway                7/10/2019               65,456.03
             Young Conaway                8/20/2019               78,312.38
             Young Conaway                9/19/2019               59,666.72
             Young Conaway                10/15/2019              24,983.71
             Young Conaway                11/20/2019              19,134.46
             Young Conaway                12/16/2019              41,740.35
             Young Conaway                1/17/2020                4,017.47
                                                 Total           827,671.16
